Opinion
Pee Curiam :
The order is vacated and the record remanded to the court below with directions to hold a further evidentiary hearing on the circumstances of appellant’s failure to file post-trial motions, his right to appeal, and to counsel on appeal. If the lower court shall find that appellant has knowingly and intelligently waived his right to file post-trial motions, it shall enter an order to that effect, thereby precluding appellant’s right to further prosecute an appeal. If the court should find that he has not understandingly and intelligently waived his right to file post-trial motions, it shall permit appellant to file post-trial motions nunc pro tunc. If such motions are denied,, it shall permit appellant to file an appeal nunc pro tunc, if appellant has not intelligently waived such fights. Commonwealth v. Grillo, 208 Pa. Superior Ct. 444, 222 A. 2d 427 (1966); Commonwealth v. Wilson, 430 Pa. 1, 241 A. 2d 760 (1968).